Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Quayle Action
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 1-10, 14 and 15 are objected to because of the following informalities:

Claim 1, line 2, the examiner suggests rewriting “a surface” to --a front surface-- to provide a more proper description.

Claim 1, line 4, the examiner suggests rewriting “a front surface” to --the front surface-- to avoid an antecedent issue. 

Claims 2-3, lines 1-2 of each claim; claim 7, line 3; claim 10, lines 1-3; and claims 14 and 15, line 2 of each claim: the examiner suggests at each instance rewriting “the piezoelectric plate” to --the single-crystal piezoelectric plate-- to provide consistency in the claim language. 

Claims 2-10, line 1 of each claim: the examiner suggests rewriting “The device” to --The acoustic resonator device-- to provide consistency in the claim language. 

Claim 6, line 2, the examiner suggests inserting --the-- before the recitation of “diamond” since such material has already been defined in the chain of dependency (i.e. .see claim 4). 

Claim 9, line 2, the examiner suggests inserting --a-- before the recitation of “passivation layer” to provide a more proper description. 

Appropriate correction is required.

Allowable Subject Matter

Claims 1-17 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

	The most relevant prior art reference is Kando et al. (US2014/0152145 A1). Kando et al. teaches in Fig. 3A an acoustic resonator device comprising: 
A substrate (2) having a front surface; 
A single-crystal piezoelectric plate (5) having front and back surfaces, the back surface of the piezoelectric plate bonded indirectly to a front surface of the substrate through membrane dielectric layer (3); and
An interdigital transducer (5) formed on the front surface of the single-crystal piezoelectric plate, the IDT having interleaved fingers disposed on a diaphragm spanning a cavity in the substrate (2a).
However Kando et al. does not teach in regards to claims 1, 11 and 16, an etch-stop layer formed on the front surface of the piezoelectric plate between the interleaved fingers, a portion of the piezoelectric plate and the etch-stop layer forming the diaphragm, wherein the etch-stop layer is impervious to an etch process used to form the interleaved fingers. Thus the applicants claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from either claims 1, 11 or 16, claims 2-10, 12-15 and 17 have also been determined to be novel and non-obvious.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843